                                United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    CHERYL COLEMAN                                    §
                                                      §   Civil Action No. 4:19-CV-231
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    CARRINGTON MORTGAGE SERVICES                      §
    LLC, ET AL.                                       §


                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On December 3, 2019, the report of the Magistrate Judge (Dkt. #38) was entered containing

    proposed findings of fact and recommendations that Defendant Carrington Mortgage Services,

    LLC’s Motion to Dismiss (Dkt. #32) be denied and Plaintiff Cheryl Coleman be ordered to file an

    Amended Complaint. Plaintiff filed no objections to the Magistrate Judge’s report, electing instead

    to proceed with filing an Amended Complaint (Dkt. #39).

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

.          It is therefore ORDERED that Defendant Carrington Mortgage Services, LLC’s Motion

    to Dismiss (Dkt. #32) is DENIED and Plaintiff Cheryl Coleman’s Amended Complaint (Dkt. #39)

    is deemed properly filed before the Court.

           IT IS SO ORDERED.
           SIGNED this 26th day of December, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
